Weltner, Justice,
concurring specially.
In State v. Bymes, 258 Ga. 813 (375 SE2d 41) (1989), we reversed the trial court’s grant of a motion to suppress the same statement.
Clearly, the issue of voluntariness was put in issue at trial, and the trial court’s findings were affirmed on appeal. . . . As such, [these contentions] have been subsumed in prior rulings, and are successive. [Cit.] [Zant v. Beck, 259 Ga. 756, 757 (386 SE2d 349) (1989).]
See also Strickland v. State, 260 Ga. 28, n. 2 (389 SE2d 230) (1990): “We generally will not review claimed error that has been resolved in an earlier appeal.”